DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Graze, Jr (GB 2445230 A) (hereinafter Graze) in view of Bong et al. (KR 2016-0116673 A) (hereinafter Bong).
Regarding claim 1, Graze teaches an exhaust gas dilution device (see Abstract, Fig. 4) comprising:
a head part having a space part into which an exhaust gas flows [extracted flow 98 extracted from head and space part in which exhaust flow 34 exists] and a through-hole formed passing through a direction to be connected to the space part [inlet port 242] (Pgs. 22-23, see Fig. 4),
an ejector unit [240] having a first discharge hole [244] formed passing through a center axis direction and connected to a first inlet [166] to which primary dilution air [36B] is supplied (Pgs. 22-23, see Fig. 4); and

Graze fails to teach and a nozzle part inserted into the first discharge hole through the through-hole and having a second discharge hole formed through the center axis direction so that the exhaust gas flowed into the space part is sucked in and ejected into the first discharge hole as the primary dilution air is moved through the first discharge hole; and wherein the holes of the head part, ejector unit, nozzle part, and dilution part all pass through the center axis direction.
Bong teaches an exhaust gas dilution device comprising a nozzle part inserted into a first discharge hole and having a second hole formed through a center axis direction so that exhaust gas is sucked in and ejected as a dilution air is moved through the first discharge hole aligned with a center axis direction (see Abstract, Figs. 1-2). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Graze with Bong such to further comprise a nozzle part inserted into the first discharge hole through the through-hole and having a second discharge hole formed through the center axis direction so that exhaust gas flowed into the space part is sucked in and ejected into the first discharge hole as the primary 
Regarding claim 10, Graze in view of Bong as applied to claim 1 above teaches the claimed invention, in addition to wherein in the first flow path part, a plurality of through holes are formed to pass through the secondary dilution air [porous portions] (Graze Pgs. 22-23, see Fig. 4).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Graze in view of Bong, as applied to claim 1 above, and further in view of Socha et al. (US 2010/0284006 A1) (hereinafter Socha).
Regarding claim 9, Graze in view of Bong as applied to claim 1 above teaches the claimed invention, in addition to wherein the secondary dilution air is supplied with a temperature of 10 degrees C to 30 degrees C so that the secondary dilution gas is generated by a room temperature dilution method (Graze Pg. 11). Graze in view of Bong fails to teach wherein the primary dilution air is supplied with a temperature of 150 to 250 degrees Celsius so that the primary dilution gas is generated by a high temperature dilution method. Socha teaches maintaining diluted exhaust sample gas in a high temperature range, such as 250 to 400 degrees Celsius, to prevent unwanted chemical changes (Para [0087]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Graze in view of Bong with Socha such that the primary dilution air is supplied with a temperature of 150 to 250 degrees Celsius so that the primary dilution gas is generated by a high temperature dilution method in order to control the temperature of the diluted mixture and prevent unwanted chemical changes.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding the structural details of the first discharge hole and the nozzle part, in combination with the rest of the limitations found in the claim from which it depends upon.
Regarding claims 3-8, they are dependent on claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861